U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2013 OCTAGON 88 RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 000-53560 26-2793743 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) Hochwachtstrasse 4 Steinhausen CH (Address of principal executive offices) (Zip Code) 41 79 (Issuer's Telephone Number) Zeglistrasse 30, Englberg, Switzerland (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 - Corporate Governance and Management Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers Departure of Directors On March 31, 2013, Mr. Gordon Taylor tendered his resignation as a Director of Octagon 88 Resources, Inc. (the “Company”).The resignation did not involve any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Section 8 - Other Events Item 8.01 Other Event On April 8, 2013, the Company announced the results of the Bluesky/Gething Cores as analyzed by AGAT Laboratory.A copy of the press release is appended as an exhibit hereto. Item 9.01. Financial Statements and Exhibits. (c). Exhibits. Number Exhibit Press Release disseminated April 8, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. Octagon 88 Resources, Inc. Dated:April 8, 2013 By: /s/ Guido Hilekes Guido Hilekes, President 3
